Citation Nr: 1415652	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-35 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lumbar radiculopathy, to include right sciatica, as secondary to the service-connected disability of degenerative changes of L5-S1.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to a compensable evaluation for residuals, sleep apnea status post uvula removal and mandible extension.

5.  Entitlement to an evaluation in excess of 10 percent for neurological manifestation, residual from surgery with decreased sensation right lower lip and chin as secondary to the service-connected disability of residuals, sleep apnea status post uvula removal and mandible extension.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran over 21 years of active service including from June 1979 to June 1982, from April 1983 to February 1987 and from March 1991 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to service connection for depression has been raised by the record, in an informal claim by the Veteran's representative, dated March 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a TDIU, entitlement to a compensable evaluation for residuals, sleep apnea status post uvula removal and mandible extension, and entitlement to an evaluation in excess of 10 percent for neurological manifestation, residual from surgery with decreased sensation right lower lip and chin as secondary to the service-connected disability of residuals, sleep apnea status post uvula removal and mandible extension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected degenerative changes of L5-S1 has been manifested by forward flexion of his thoracolumbar (thoracic and lumbar) spine, by 90 degrees of forward flexion, 30 degrees of extension, and 30 degrees of bilateral lateral flexion; there has been no showing of muscle spasm or guarding resulting in abnormal gait or spinal contour; incapacitating episodes, or associated objective abnormality for which service connection has not already been awarded and separately compensated (a separate 10 percent rating has been assigned for the associated neurological impairments of right lumbar radiculopathy and this decision grants service connection for the left lumbar radiculopathy).

2.  The Veteran's left lumbar radiculopathy is attributable to his service-connected disability of degenerative changes of L5-S1 and has been manifested by nerve impairment tantamount to mild incomplete paralysis.

3.  Throughout the rating period on appeal, the Veteran's service-connected disability of right lumbar radiculopathy, to include right sciatica, has been manifested by nerve impairment tantamount to mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the degenerative changes of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  The criteria for a separate rating of 10 percent left lumbar radiculopathy as secondary to service-connected for degenerative changes of L5-S1, have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for right left lumbar radiculopathy, to include right sciatica, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for degenerative changes of L5-S1 arose from a disagreement with the initial evaluation assigned following the grant of service connection for degenerative changes of L5-S1 and the subsequent grant of service connection for right lumbar radiculopathy, to include right sciatica.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.  Therefore, no further notice is needed for the issues addressed in this decision.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The majority of the service treatment records (STRs) from April 1983 to February 1987, were not obtained and are presumed lost.  The law provides that when, through no fault of the Veteran, when records under the control of the Government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  The Veteran was notified of the unavailability of his STRs via letter, dated October 5, 2009.  The RO explained what efforts were made, and asked the Veteran to submit any records that were in his possession.  See also 38 C.F.R. § 3.159(e).  While this letter did not notify the Veteran of alternative sources of evidence that he may submit, the Veteran replied, in October 2009, that during this period the only significant medical events were a fractured right ankle in May 1984 and a surgery to remove his gall bladder in September 1983.  These incidents are not relevant to the appeal before the Board, particularly since each issue addressed in this decision pertains to increased rating claims and, thus, a remand for further assistance is not necessary based upon these reports.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided a peripheral nerves examination to the Veteran in June 2010 and a spine examination to the Veteran in March 2011.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims on appeal.  As such, appellate review may proceed without prejudice to the Veteran.





II.  Merits of the Claims

A.  General Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The issues both addressed in this decision arise from the rating decision in which service-connection was established.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted for each issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Degenerative Changes of L5-S1

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2013).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59 (2013), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a (2013), DC 5242.

Note (2) lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes, which explains that, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation and equals 240 degrees.  Id.  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.  Id.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) to DC 5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

Throughout the entire rating period on appeal, this disability has been rated as 10 percent disabling.  In order to be entitled to the next higher rating of 20 percent, the evidence forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  After reviewing the evidence, the Board finds that it does not support a rating higher than 20 percent under DC 5242 based on the orthopedic manifestations.

The March 2011 spine VA examination report addressed the range of motion of the Veteran's thoracolumbar spine.  The March 2011 VA examination report revealed that the Veteran had forward flexion to 90 degrees with painful endpoint, but this does not satisfy the requirement of 30 degrees but not greater than 60 degrees required for the higher rating.  The March 2011 VA examination report revealed that the Veteran had combined range of motion of 240 degrees, thus, not the required 120 degrees or less as required by the higher rating category.  The March 2011VA examiner noted painful motion via verbal response and guarding but that there were no periods of flare-ups.  The March 2011VA examiner stated there was no muscle spasms and preserved spinal contour.  The March 2011 VA examiner indicated the Veteran had endpoint pain with forward flexion and lateral flexion, but pain did not intensify with additional repetitions and there was notably no additional limitation of motion on repetitive motion.  Thus, painful motion was taken into account by the examiner, but there was no functional loss as a result of the painful motion, which is the requirement for determining whether there is actually greater limitation of motion.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202.  The March 2011 VA examination reported revealed the Veteran retains motion of his thoracolumbar spine, thus as there was no fixation or immobility reflected in the report, by definition, there was not any ankylosis (favorable or unfavorable).  See Dinsay, 9 Vet. App. at 81; Note (5) to DC 5242.

The Board also has considered whether a higher rating is warranted via application of DC 5243, for intervertebral disc syndrome (IVDS).  This code provides that IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which, for the reasons and bases already discussed, does not provide grounds for assigning a higher rating, or alternatively on the basis of incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes found in DC 5243 provide for a 10 percent rating when there have been incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the last 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to DC 5243, however, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  And the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his degenerative changes of L5-S1, according to this definition.  The evidence of record does not show a physician has prescribed bed rest.  Moreover, the March 2011 VA examiner explicitly found that there were no incapacitating episodes during the prior 12 months.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for his degenerative changes of L5-S1 because there definitionally have not been any incapacitating episodes, much less of the required frequency and duration in the prior 12 months to warrant a rating higher than 10 percent.

There also are no other relevant DCs for consideration.  As already alluded to, the Veteran has been awarded a separate 10 percent rating in September 2012 for lumbar radiculopathy to include right sciatica, which is also discussed in detail in the decision below.  The March 2011 VA examiner diagnosed the Veteran with bilateral lumbar radiculopathy and stated the mostly likely etiology of this condition is foraminal stenosis, which can be considered the equivalent from the disability standpoint as an intervertebral disc syndrome.  Additionally, a June 2010 peripheral nerves examination report cited a June 2009 radiology report which revealed anterior listhesis at L5-S1 resulting in severe bilateral foraminal stenosis with marked bilateral nerve root compression.  Thus, the Board finds the record reflects the Veteran has a current diagnosis of bilateral lower extremity radiculopathy during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, given the findings in the March 2011 VA examination report, and when resolving reasonable doubt in the Veteran's favor, a separate rating is warranted for the left lumbar radiculopathy related to service-connected degenerative changes of L5-S1.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  The Board finds that a 10 percent rating should be awarded for left lumbar radiculopathy as associated with the Veteran's service-connected degenerative changes of L5-S1.  A 10 percent evaluation is warranted because no more than mild symptoms were evidenced in March 2011 VA examination report.  See 38 C.F.R. § 4.6, 4.124a, DC 8520 (2013).  Specifically, intermittent radiation of pain associated with paresthesias of the bilateral lower extremities extending below the knee was documented, but there was no indication of further functional loss and no flare-ups were reported by the Veteran.  Thus, the Board finds that the evidence supports a finding of mild, incomplete paralysis for left lumbar radiculopathy, thus, a 10 percent rating is warranted.  Id.

However, the weight of the evidence, including the results of the March 2011 VA examination report, does not indicate that a rating higher than 10 percent is warranted for degenerative changes of L5-S1, based on additional orthopedic manifestations of the disability.  Furthermore, according to the March 2011 VA examiner, there are no associated bowel or bladder problems.  This, in turn, means there also is no basis for assigning a separate or additional rating for this potential problem, either.

In reaching these conclusions, the Board applied the benefit-of-the-doubt doctrine in granting a separate 10 percent rating for left lumbar radiculopathy.  However, as the preponderance of the evidence is against a higher rating for degenerative changes of L5-S1, the doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Right Lumbar Radiculopathy to include Right Sciatica

In the September 2012 rating decision, the RO granted a separate rating for right sciatica.  A 10 percent disability rating was awarded effective May 18, 2009 under DC 8520, the code for evaluating paralysis of the sciatic nerve.  

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," or "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The June 2010 VA examination report for peripheral nerves diagnosed the Veteran with degenerative joint disease of the lumbar spine with sciatica down the right leg into the right foot.  The June 2010 VA examiner noted the Veteran had very mild decreased sensation to light pin prick and light touch on the dorsum of his right foot and all five toes of the right foot.  The June 2010 VA examiner stated the Veteran had normal sensation to light pin prick, light touch and vibration sense in both upper and lower legs and dorsum of the left foot.  Additionally, the June 2010 VA examiner reported that the motor exam of all toes on both feet was completely normal with normal range of motion for all toes.  There no muscle wasting or atrophy and muscle strength was normal throughout.  

The March 2011 VA examiner who conducted the examination of the Veteran's spine, also provided a diagnosis of bilateral lumbar radiculopathy.  The March 2011 VA examiner also reported that the Veteran experienced intermittent radiation of pain associated with paresthesias of the bilateral lower extremities which extended below the knee.  The March 2011 VA examiner noted there was no well-defined sensory deficit in the L1 through S1 dermatomes bilaterally.  Upon examination in March 2011, deep tendon reflexes at the knee were 2+ and symmetric and at the ankle were 1+ and symmetric.  Iliopsoas, quadriceps, tibials anterior, extensor hallucis longus and gastrosoleus were 5/5 bilaterally.  There was no was no clonus, calf or thigh atrophy and muscle tone was normal.  

The June 2010 VA examination report for peripheral nerves is the most probative evidence in evaluating the Veteran's right sciatica in the context of the rating criteria.  The June 2010 examiner expressly characterized the decreased sensation as very mild with respect to the Veteran's right sciatica, which is the only opinion of this nature of record.  The June 2010 examiner considered the Veteran's symptomatology and determined that it is mild in nature, which is persuasive because it finds support in the record and in light of his intimate knowledge of the Veteran's disabilities.  Additionally, based on the intermittent nature of the disability, absence of atrophy, and only minimal neurologic deficits on examination, the Board finds that the evidence supports a finding of mild, incomplete paralysis of the right sciatic nerve stemming from the service-connected disability of degenerative changes of L5-S1 for the entire rating period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In sum, there is no basis for a schedular rating higher than 10 percent for the service-connected disability right lumbar radiculopathy to include right sciatica.  The Veteran has not met the requirements for a higher schedular rating.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

D.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptoms of the Veteran's for degenerative changes of L5-S1 are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported pain and stiffness, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting unfavorable ankylosis of the entire spine, which a level of disability above that the Veteran has been found to have.  

As to the Veteran's service-connected right lumbar radiculopathy, to include right sciatica, the disability was evaluated as a disease of the peripheral nerves pursuant to 38 C.F.R. § 4.124a, DC 8520 for paralysis of the sciatic nerve.  The criteria are also found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's peripheral nerve disability has resulted in decreased sensation and pain.  These types of symptoms are considered in the rating criteria when assessing incomplete paralysis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating for right lumbar radiculopathy.  For these reasons, the Board declines to remand these matters for referral for extraschedular consideration.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of L5-S1 is denied.  

Entitlement to separate rating of 10 percent for left lumbar radiculopathy, as secondary to degenerative changes of L5-S1 is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial evaluation in excess of 10 percent for right lumbar radiculopathy, to include right sciatica is denied. 


REMAND

The Board finds it necessary to remand the issues of entitlement to a TDIU, entitlement to a compensable evaluation for residuals, sleep apnea status post uvula removal and mandible extension and entitlement to an evaluation in excess of 10 percent for neurological manifestation, residual from surgery with decreased sensation right lower lip and chin as secondary to the service-connected disability of residuals, sleep apnea status post uvula removal and mandible extension, to the AOJ for additional development and consideration.  

The RO granted service connection residuals, sleep apnea status post uvula removal and mandible extension, in a September 2012 rating decision and assigned a noncompensable rating.  Also in the September 2012 rating decision the RO granted service connection for neurological manifestation as residual from surgery with decreased sensation right lower lip and chin as secondary to the service-connected disability of residuals, sleep apnea status post uvula removal and mandible extension and assigned a 10 percent rating.  In December 2012 the Veteran's representative submitted a notice of disagreement (NOD) for these issues.  
Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these claims must each be remanded for issuance of a SOC.

Finally, a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran's representative made an informal claim for TDIU in March 2012.  Additionally, during the March 2011 VA examination the Veteran reported he last worked in security in 2010 and left his work, at least in part, due to walking requirements which precipitated back pain.  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Issue SOCs pursuant to the December 2012 NOD, as to the rating decision in September 2012, for the issues of entitlement to a compensable evaluation for residuals, sleep apnea status post uvula removal and mandible extension and for entitlement to an evaluation in excess of 10 percent for neurological manifestation, residual from surgery with decreased sensation right lower lip and chin.  Each SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2013).  

Only if the Veteran completes an appeal with respect to these issues by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Issue a new notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU and the manner in which disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file. 

3.  Thereafter, obtain an examination and opinion from a Vocational Rehabilitation Specialist with respect to the TDIU claim.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of any non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


